Citation Nr: 0334881	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-16 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318. 

3.  Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from October 1945 to 
August 1947, from October 1950 to January 1952, and from 
September 1955 to October 1961.  He died in September 2001.  
The appellant is his widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, among other determinations, denied 
entitlement to service connection for the cause of the 
veteran's death and entitlement to dependency and indemnity 
compensation (DIC) under the provisions of 38 U.S.C.A. 
§ 1318.  The appellant has also appealed the RO's May 2002 
decision to deny death pension on the basis that her 
countable income was excessive for receipt of pension.  The 
appellant testified at a hearing at the RO in October 2002 in 
connection with her appeal.  


FINDINGS OF FACT

1.  The veteran died in September 2001 as the result of 
chronic obstructive pulmonary disease.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  The competent medical evidence of record does not 
establish that chronic obstructive pulmonary disease was 
manifest during service or until many years after separation.  

4.  The competent medical evidence of record does not 
establish that a disability of service origin caused or 
substantially hastened the veteran's death.  

5.  The veteran was not in receipt of or entitled to receive 
compensation based on total disability for a period of 10 
years or more immediately preceding his death.

6.  During the period since her October 2001 claim, the 
appellant's countable income has exceeded the applicable 
income limits for receipt of pension.  


CONCLUSIONS OF LAW

1.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 2002).  

2.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107, 7104 (West 2002); 
38 C.F.R. § 3.312 (2003).  

3.  The criteria for an award of dependency and indemnity 
compensation pursuant to 38 U.S.C.A. § 1318 have not been 
met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2003).  

4.  Payment of improved death pension to the appellant is not 
warranted since the appellant's countable income exceeds the 
maximum annual income limitations. 38 U.S.C.A. §§ 1541, 1542, 
5312 (West 2002); 38 C.F.R. § 3.23, 3.24, 3.271, 3.272, 3.373 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Preliminary matter -- the VCAA 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The United States Court of Appeals for Veterans Claims 
(Court), citing Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
has held that the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date, and that the Board must determine whether the various 
provisions of the VCAA apply to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 280 (2000).  In the 
present case, the VCAA is clearly applicable because the 
appellant's claim for the benefits at issue was filed after 
November 9, 2000.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the statement of the case and the 
supplemental statement of the case set forth the applicable 
law and regulations and explained why the RO denied the 
appellant's claim.  In addition, in November 2001 the RO sent 
the appellant a letter that informed her of the expanded VA 
obligations under the VCAA.  The letter discussed in detail 
the evidentiary requirements for establishing entitlement to 
service connection for the cause of the veteran's death and 
advised her of the extent to which medical records were 
necessary to support her claim.  She was told that she was 
free to submit such records on her own but that VA would 
obtain them for her if she identified the provider(s) and 
signed release forms, which were provided.  In the aggregate, 
the statement of the case, the supplemental statement of the 
case, and the RO letter are sufficient to put the appellant 
on notice of the requirements of the law, the evidence needed 
to support her claim, the information she must supply to 
permit VA assistance in developing her claim, and the 
evidence to be procured by VA in furtherance of its duty to 
assist consistent with the requirements of Quartuccio.  

The Board finds that there is a question as to the legal 
sufficiency of the November 2001 VCAA letter insofar as it 
pertains to the cause of death issue since the letter did not 
inform the appellant of the period allowed for the submission 
of evidence pursuant to the notice.  The United States Court 
of Appeals for the Federal Circuit has held that VA 
regulations 38 C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are 
invalid to the extent they provide a claimant "not less than 
30 days" to respond to a VCAA notification letter rather 
than the one year period allowed by 38 U.S.C.A. § 5103(b) for 
the submission of evidence.  See Paralyzed Veterans of 
America, et. al. v. Secretary of Department of Veterans 
Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003); Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  

The letter did not expressly advise her that she had one year 
in which to submit information/evidence in compliance with 
38 U.S.C.A. § 5103(b) and to that extent she was not properly 
notified of her statutory rights.  However, it is clear from 
the record that the appellant was an active participant in 
the effort to obtain medical evidence and was aware of what 
documentation was and was not available.  Upon being informed 
in February 2002 that Southgate Nursing Home was 
uncooperative about furnishing records and would probably not 
send any, the appellant advised that the RO should decide the 
claim based on the evidence of record, specifically, those 
from the Topeka, Kansas, VA Medical Center.  As a result of 
this instruction it is clear that there was no premature 
adjudication of her claim.  It therefore appears that VA has 
all the information needed to decide the case.  It is 
irrelevant that the appellant was not informed of the 
applicable time limit since it is clear at this point that no 
additional evidence will be forthcoming.  The adjudication of 
his claim will proceed at this time because in the 
circumstances presented it would serve no useful purpose to 
require the appellant to wait any longer for a decision in 
her appeal.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.

With respect to the cause of death issue, the record reflects 
that the relevant evidence in this case has been developed to 
the extent possible.  All available VA records have been 
obtained and an effort has been made to obtain all referenced 
private medical records, including from the Southgate Nursing 
Home, which were unavailable.  To the extent that the Board 
can ascertain, there is no additional VA or private evidence 
that was not obtained.  VA is not required under the VCAA to 
provide assistance to a claimant if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); see also Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001).  

As to the claim for DIC under 38 U.S.C.A. § 1318 and 
entitlement to death pension benefits, the essential facts 
required for a decision on appeal are not in dispute.  Both 
matters are legal in nature and their outcome will be 
determined by the interpretation and application of the law 
and regulations rather than by consideration of conflicting 
or disputed evidence.  The United States Court of Appeals for 
Veterans Claims (the Court) has held that the VCAA does not 
affect matters on appeal when the question is limited to 
statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Smith v. Gober, 14 Vet. App. 227, 231-32 
(2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc) (holding that the VCAA is not applicable where it 
could not affect a pending matter and could have no 
application as a matter of law).  Consequently, the VCAA is 
not applicable to either of these two issues.  

In light of the foregoing, the Board finds that VA has 
satisfied the notification and duty to assist provisions of 
the law and that no further actions pursuant to the VCAA need 
be undertaken.  

Legal criteria 

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by military service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of a death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related to the 
cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2003).  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death but rather it must 
be shown that there was a causal connection.  38 C.F.R. § 
3.312 (2003).  

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 2002).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).  

Under 38 U.S.C. § 1318, dependency and indemnity compensation 
benefits may be paid to a deceased veteran's surviving spouse 
in the same manner as if the veteran's death is service-
connected when, in pertinent part, the following conditions 
are met: (1) the veteran's death was not caused by his or her 
own willful misconduct and either the veteran was in receipt 
of or was entitled to receive compensation at the time of 
death for service-connected disability that was continuously 
rated totally disabling by a schedular or unemployability 
rating for a period of 10 years or more immediately preceding 
death or, if totally rated for a lesser period, the veteran 
was so rated continuously for a period of not less than five 
years from the date of the veteran's discharge from active 
duty; or (2) the veteran would have been entitled to receive 
a 100 percent disability rating for such time period but for 
factors such as the receipt of military retired pay or clear 
and unmistakable error in a final rating or Board decision.  

A VA regulation, 38 C.F.R. § 3.22, provides in relevant part 
that:  

(a)  Even though a veteran died of non-
service-connected causes, VA will pay 
death benefits to the surviving spouse or 
children in the same manner as if the 
veteran's death were service-connected, 
if: (1) The veteran's death was not the 
result of his or her own willful 
misconduct, and (2) At the time of death, 
the veteran was receiving, or was entitled 
to receive, compensation for service-
connected disability that was: (i) rated 
by VA as totally disabling for a 
continuous period of at least 10 years 
immediately preceding death; or (ii) rated 
by VA as totally disabling continuously 
since the veteran's release from active 
duty and for at least 5 years immediately 
preceding death.  

(b) For purposes of this section, 
"entitled to receive" means that at the 
time of death, the veteran had service-
connected disability rated totally 
disabling by VA but was not receiving 
compensation because: (1) VA was paying 
the compensation to the veteran's 
dependents; (2) VA was withholding the 
compensation under authority of 38 U.S.C. 
5314 to offset an indebtedness of the 
veteran; (3) The veteran had applied for 
compensation but had not received total 
disability compensation due solely to 
clear and unmistakable error in a VA 
decision concerning the issue of service 
connection, disability evaluation, or 
effective date; (4) The veteran had not 
waived retired or retirement pay in order 
to receive compensation; (5) VA was 
withholding payments under the provisions 
of 10 U.S.C. 1174(h)(2); (6) VA was 
withholding payments because the veteran's 
whereabouts was unknown, but the veteran 
was otherwise entitled to continued 
payments based on a total service-
connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. 5308 
but determines that benefits were payable 
under 38 U.S.C. 5309.  

38 C.F.R. § 3.22(b) (2003).  

Improved pension awarded pursuant to Public Law 95-588 is a 
monthly benefit payable by VA to a surviving spouse and 
children of the veteran.  Specifically, the law provides that 
the Secretary shall pay to the surviving spouse of each 
veteran who served for ninety (90) days or more during a 
period of war or who at the time of death was receiving or 
entitled to receive compensation or retirement pay for a 
service-connected disability pension at the rate prescribed 
by law and reduced by the surviving spouse's annual income.  
38 U.S.C.A. §§ 101(8), 1521(j), 1541(a) (West 2002); 38 
C.F.R. §§ 3.3(b)(4), 3.23 (2003).  

Death pension benefits are based on income.  Payments are 
made at a specified annual maximum rate, reduced on a dollar-
for-dollar basis by annualized countable income.  38 U.S.C.A. 
§§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.24 (2003).  In determining 
annual income for pension purposes, all payments of any kind 
or from any source shall be included except for listed 
exclusions.  See 38 U.S.C.A. § 1503(a) (West 2002); see also 
38 C.F.R. § 3.271(a) (2003).  Social Security income is not 
specifically excluded.  

Medical expenses in excess of 5 percent of the maximum annual 
pension rate, excluding increased pension because of need of 
aid and attendance or being housebound, may be excluded from 
an individual's annual income for the 12-month annualization 
period during which they were paid, regardless of when the 
indebtedness was incurred to the extent that they were 
unreimbursed.  38 C.F.R. § 3.372(g) (2003).  

The annual income of the surviving spouse includes her income 
and the annual income of each child of the veteran in her 
custody to the extent that the child's income is reasonably 
available to her unless, in the judgment of VA, to do so 
would result in hardship.  There is a rebuttable presumption 
that all of such a child's income is available to or for the 
surviving spouse.  38 C.F.R. § 3.23 (d)(5) (2003).  Such 
income is therefore included as countable income.  Medical 
expenses in excess of five percent of the maximum income rate 
allowable, which have been paid, may be excluded from an 
individual's income for the same 12-month annualization 
period, to the extent they were paid.  38 C.F.R. § 
3.272(g)(1)(iii) (2003).  

The maximum annual rates of pension and death pension payable 
are published in Appendix B of VA Manual M21-1 and are to be 
given the same force and effect as if published in VA 
regulations.  38 C.F.R. § 3.21.  Effective December 1, 1999, 
the maximum annual rate of improved death pension payable for 
a surviving spouse was $6,026.  The maximum annual rate for a 
surviving spouse was subsequently raised to $6,237 from 
December 1, 2000, to $6,407 from December 1, 2001, and to 
$6,497 from December 1, 2002.  The maximum annual rate of 
improved death pension payable for a surviving spouse with 
two dependent children was $9,423 from December 1, 1999, 
$9,754 from December 1, 2000, $10,019 from December 1, 2001, 
and $10,160 from December 1, 2002.  

I.  Service Connection for the Cause of the Veteran's Death

To establish service connection for the cause of a veteran's 
death, there must be competent evidence of a disease or 
injury which was incurred in service and a medical nexus 
between the inservice disease or injury and the veteran's 
death.  

The cause of death listed on the official certificate of 
death was chronic obstructive pulmonary disease.  No 
contributory cause of death was recorded.  No autopsy was 
performed.  The medical evidence of record in this case 
includes service medical records for each of the veteran's 
periods of active duty.  According to these records, no 
complaints or findings of chronic obstructive pulmonary 
disease were reported during service.  The veteran was 
treated on one occasion in 1955 and one occasion in 1956 for 
symptoms of upper respiratory infection, but subsequent 
examinations were negative for any continuing disease.  

The post service medical evidence includes the reports of VA 
outpatient treatment dated since January 1998.  The records 
include reports showing that the veteran was hospitalized in 
1998 for exacerbations of severe oxygen-dependent chronic 
obstructive pulmonary disease.  The records also show that 
the veteran was treated for severe cardiovascular disease 
with several diagnoses, including aortic stenosis, aortic 
insufficiency, congestive heart failure, and hypertension.  
Other disorders included renal insufficiency, probable 
cerebral vascular accident, and gastrointestinal bleeding.  

It is apparent from this sequence of events that no 
respiratory abnormalities other than two acute infections 
were present in service, no continuity of symptomatology 
after separation has been shown, and that the evidence does 
not establish or even suggest a nexus between the post 
service chronic obstructive pulmonary disease and service.  
Although the severity of the obstructive disease in 1998 
suggests that the disorder may have been present for some 
time before 1998, when it is first documented in the medical 
records now available, the veteran's medical status before 
1998 cannot be determined, and the appellant has provided no 
additional information concerning the veteran's medical 
history during the years since service.  

The appellant has made no specific contentions as to why she 
believes that the veteran's death was related to military 
service.  She stated at her hearing only that she assumed 
that congestive heart failure was related to service but that 
she had never been given a reason as to why.  (Transcript, 
pp. 2-3).  Although heart disease was not listed on the death 
certificate as a cause of death or a contributory cause of 
death, the evidence does not, in any case, show any form of 
heart disease until many years after separation from service 
or a nexus between any post service disability and service.  

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that the 
cause of the veteran's death was incurred in service or is 
otherwise related thereto.  Where a preponderance of the 
evidence is against a claim, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  
38 U.S.C.A. § 5107 (West 2002); see also 38 C.F.R. § 3.102 
(2003); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

II. DIC pursuant to 38 U.S.C. § 1318 

Under the provisions of 38 U.S.C.A. § 1318, the surviving 
spouse of a deceased veteran may establish entitlement to DIC 
in the absence of a finding of service connection for the 
cause of death.  Where service connection for the cause of 
death is not shown, DIC may be awarded if the veteran had 
service-connected disabilities that were continuously rated 
as totally disabling for 10 years or more immediately before 
his death, or where the veteran would have been entitled to a 
100 percent rating except for the seven factors listed in a 
VA regulation, 38 C.F.R. § 3.22(b), listed above.  

The threshold requirement for establishing entitlement to DIC 
under 38 U.S.C.A. § 1318 is that the veteran have been in 
receipt of compensation based on service-connected 
disability.  In the present case, the veteran never 
established service connection for any disability during his 
lifetime, nor did he even file a claim for service-connected 
disability.  There was no adjudication of entitlement to 
service connection during his lifetime; consequently, the 
preliminary requirement is not met.  None of the factors 
listed in the regulation apply and there can be no basis for 
a finding of clear and unmistakable error in prior 
adjudications.  

In the absence of a service-connected disability during the 
veteran's lifetime, the Board must find that the appellant's 
claim for DIC pursuant to 38 U.S.C.A. § 1318 is without legal 
merit and must be denied.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

III.  Entitlement to Death Pension

Improved pension awarded pursuant to Public Law 95-588 is a 
monthly benefit payable by the Department of Veterans Affairs 
to the surviving spouse of a veteran who died a 
nonservice-connected death.  Basic entitlement exists if, 
among other requirements, the applicant has an annual income 
that is not in excess of the applicable maximum annual 
pension rate specified in 38 C.F.R. § 3.23. 

The appellant filed her claim for pension in October 2001.  
Information subsequently received shows that her income 
consisted of Social Security Administration benefits paid at 
the rate of $497 from July 2001 and $510 per month since 
December 2001.  In addition, she received widow's Social 
Security benefits in the amount of $117 per month from 
September 2001 and $120 per month from December 2001.  The RO 
denied the appellant's claim for pension on the basis that 
her annual income was greater than $7,000 per year and thus 
exceeded the annual maximum pension rate of $6,407 for a 
surviving spouse established by law.  

In August 2002 the appellant requested that her claim include 
an application for benefits for her children, [redacted], born in 
April 1972, and [redacted], born in May 1973, both of whom had 
been determined to be helpless children by the Social 
Security Administration on the basis of disability before age 
18.  Subsequent information from the children showed that 
[redacted] was in receipt of Aid for Dependent Children in the 
amount of $222 per month, Supplemental Security Income of 
$194 per month and food stamps in the amount of $150 per 
month.  [redacted] received Social Security benefits of $371 per 
month and [redacted] received Social Security benefits of $526 
per month.  

The RO continued its prior denial of the claim in October 
2002 on the basis that the combined annual countable income 
of the appellant, [redacted], and [redacted] was $16,884, an amount 
that exceeded the income limit of $10,019 applicable to a 
surviving spouse with two dependents.  

The amount of Social Security benefits received by the 
appellant and her two children has clearly exceeded the 
applicable maximum annual income rates in effect during the 
pendency of her pension claim.  No expenses which might be 
regarded as exclusions from income under 38 C.F.R. § 3.272 
are shown.  The appellant has not documented unreimbursed 
medical expenses above and beyond the five percent threshold 
required for an adjustment of her income.  See 38 C.F.R. 
§ 3.272(g) (2003).  Although the RO declined to process a 
rating decision that would establish [redacted] and [redacted] as 
helpless children for VA purposes just as they have been 
established for Social Security Administration purposes, 
thereby entitling them to receive pension beyond their 18th 
birthday, the record is unequivocal in showing that their 
income would still exceed the maximum annual limit, 
regardless of their helpless child status.  If there is a 
material change in their income in the future, the appellant 
may reapply and their entitlement to pension beyond age 18 on 
the basis of permanent incapacity for self-support can be 
adjudicated at that time.  

The appellant does not dispute the facts by which the issue 
of her entitlement to death pension has been adjudicated.  
Since it is the law rather than the evidence which is 
dispositive of her claim, the appeal is denied.  Sabonis, Id.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.

Entitlement to death pension benefits is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



